              Case 2:21-cv-00197-RSM Document 6 Filed 03/04/21 Page 1 of 3




 1                                                          Chief District Judge Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9
     SALONI GUPTA,                                         No. 2:21-cv-00197-RSM
10
                                      Plaintiff,           STIPULATED MOTION TO
11                     v.                                  DISMISS AND ORDER

12                                                         Note on Motion Calendar:
     UNITED STATES CITIZENSHIP AND
                                                           March 3, 2021
     IMMIGRATION SERVICES et al.,
13
                                      Defendants.
14

15

16          Plaintiff brings this litigation seeking, inter alia, to compel the U.S. Citizenship and

17   Immigration Services (“USCIS”) to adjudicate Plaintiff’s I-539 application and I-765 application.

18   Dkt. No. 1. On February 25, 2021, Defendant USCIS approved both applications. The above-

19   captioned action having been resolved, all parties, through their undersigned counsel and

20   respective attorneys of record, now hereby stipulate to the dismissal with prejudice, with each

21   party to bear their own fees or costs.

22   //

23   //

24   //
     STIPULATION MOTION TO DISMISS AND ORDER                             UNITED STATES ATTORNEY
     2:21-cv-197-RSM                                                    700 STEWART STREET, SUITE 5220
     PAGE– 1                                                              SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
            Case 2:21-cv-00197-RSM Document 6 Filed 03/04/21 Page 2 of 3




 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
     DATED: March 3, 2021                      s/ Ralph Hua
 3                                             RALPH HUA, WSBA #42189
                                               Fisher Phillips LLP
 4                                             1201 3rd Avenue, Suite 2750
                                               Seattle, WA 98101
 5                                             Phone: 206-247-7014
                                               Email: rhua@fisherphillips.com
 6
                                               Attorney for Plaintiff
 7

 8
     DATED: March 3, 2021                      s/ Michelle R. Lambert
                                               MICHELLE LAMBERT, NYS #4666657
 9                                             Assistant United States Attorney
                                               United States Attorney’s Office
10                                             1201 Pacific Ave, Suite 700
                                               Tacoma, WA 98402
11                                             Phone: (253) 428-3824
                                               Email: michelle.lambert@usdoj.gov
12
                                               Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24
     STIPULATION MOTION TO DISMISS AND ORDER                    UNITED STATES ATTORNEY
     2:21-cv-197-RSM                                           700 STEWART STREET, SUITE 5220
     PAGE– 2                                                     SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
            Case 2:21-cv-00197-RSM Document 6 Filed 03/04/21 Page 3 of 3




 1                                             ORDER

 2        The case is dismissed with prejudice. It is so ORDERED.

 3
          Dated this 4th day of March, 2021.
 4

 5

 6                                             A
                                               RICARDO S. MARTINEZ
 7                                             CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                                                   UNITED STATES ATTORNEY
     STIPULATED MOTION TO EXTEND DEADLINES
                                                                    700 STEWART STREET, SUITE 5220
     2:21-cv-197-RSM                                                  SEATTLE, WASHINGTON 98101
     PAGE– 3                                                                (206) 553-7970
